No. 12405

       I N THE SUPREME COURT O THE STATE O MONTANA
                              F           F




                                Petitioner,



DISTRICT COURT OF THE FIFTEENTH JUDICIAL
DISTRICT O THE STATE O MONTANA, I N AND
          F                  F
FOR THE C U T OF ROOSEVELT AND THE HONORABLE
         O NY
M. JAMES SORTE, D i s t r i c t J u d g e ,

                                Respondents.




            PROCEEDING :

Coun.se1 o f Record:

    For P e t i t i o n e r :

            R o b e r t L. LaRoche a r g u e d , Wolf P o i n t , Montana.

    F o r Respondents :

            James McCann, County A t t o r n e y , Wolf P o i n t , Montana.
            John T. McDennott a r g u e d , M i s s o u l a , Montana

            Amicus C u r i a e

              Hen. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
             Montana.
            William Jensen argued, A s s i s t a n t Attorney General,
             Helena, Montana.



                                                  Submitted :      December 21, 1972

                                                     Decided : MAY     - 2 1n
                                                                            9
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.

         This is an original proceeding wherein petitioner seeks
a writ of mandamus directing respondent district court to take
jurisdiction and determine the merits of a divorce action filed
by petitioner in that court. Amicus Curiae briefs were filed
by the Attorney General of the state of Montana,District Court
Judge R. D. McPhillips, and the United States ~ttorney's office.
John T. McDermott of the University of Montana Law School filed
a brief on behalf of the respondent district court of the fifteenth
judicial district, county of Roosevelt, and Hon. M. James Sorte,
Judge.
         Petitioner Mary Iron Bear filed a divorce action against
Harry Iron Bear in October 1971, Both petitioner and her husband
are enrolled members of the Assiniboine-Sioux Tribes and have
resided within the exterior boundaries of the Fort Peck Indian
Reservation since their marriage in April 1954, which marriage
was solemnized under state law, Harry Iron Bear was personally
served with process on the reservation in October 1971.   Subse-
quently, on November 6, 1972, his default was entered by the clerk
of the respondent district court. Petitioner then applied for
judgment by default,
         On November 10, 1972, on its own motion, respondent dis-
trict court issued its findings of fact, conclusions of law and
order dismissing the divorce action for lack of jurisdiction over
the subject matter.    The court based its decision on the conclu-
sion th.ata certain 1938 tribal enactment purporting to cede
jurisdiction over divorce matters to the state of Montana, was
invalid. It relied specifically on three cases to deslare the
tribal enactment invalid: Kennerly v. District Court, 400 U.S.
423, 91 S. Ct. 480, 27 L ed 2d 507; Crow Tribe v. Deernose, 158
Mont. 25, 487 P,2d 2133; Blackwolf v. District Court, 158 Mont.
523, 493 P.2d 1293.
          The 1938 Enactment by t h e executive board of t h e Assini-
boine-Sioux Tribe reads i n p e r t i n e n t p a r t :
          'I*  **   no marriage o r divorce of any member
          of t h i s Reservation s h a l l be v a l i d o r have
          any f o r c e o r e f f e c t unless entered i n t o o r
          granted o r decreed i n accordance with the laws
          of t h e S t a t e of Montana           **
                                                *.It


This Enactment bears t h e s i g n a t u r e s of t h e Chairman and Secretary
of t h e F o r t Peck Indian Reservation Executive Board, and t h e
recommended approval of Superintendent John G, Hunter.
          Respondent c o u r t noted i n i t s f i n d i n g s of f a c t t h a t t h e
Fort Peck Indian Reservation T r i b a l Court has i n t e r p r e t e d t h e
language above c i t e d a s ceding j u r i s d i c t i o n over divorce matters
t o t h e s t a t e of Montana.             Since 1938 t h e T r i b a l Court has granted
no d i v o r c e s , while t h e respondent d i s t r i c t c o u r t has granted
hundreds t o members of t h e Assiniboine-Sioux Tribe and o t h e r
Indians r e s i d i n g within t h e e x t e r i b r boundaries of t h e F o r t Peck
Reservation.
          Here, two i s s u e s a r e involved which we combine f o r d i s -
cussion inasmuch a s both go t o t h e j u r i s d i c t i o n of s t a t e c o u r t s
over domestic r e l a t i o n s of e n r o l l e d Indians on t h e Fort Peck
Resew vation.
          The o r i g i n a l i s s u e r     D s t a t e c o u r t s have j u r i s d i c t i o n
                                               o
over divorce a c t i o n s brought by an Indian p l a i n t i f f a g a i n s t an
Indian defendant, both e n r o l l e d members of Fort Peck T r i b e s and
r e s i d i n g on t h e F o r t Peck Indian Reservation?
          The second i s s u e :            Did t h e a c t i o n of t h e respondent d i s t r i c t
c o u r t i n t h i s cause v i o l a t e t h e Indian p l a i n t i f f ' s r i g h t s t o t h e
equal p r o t e c t i o n of t h e law?
          W answer both i s s u e s i n t h e a f f i r m a t i v e .
           e
          Some twenty years ago                  t h i s Court i n Bonnet v. Seekins,
126 Mont, 24, 243 P.2d 317, held t h a t t h e c o u r t s of t h i s s t a t e
a r e open t o our Indian c i t i z e n s .            L a t e r , i n S t a t e ex r e l . Kennerly
v , D i s t r i c t Court, 154 Mont, 488, 493, 466 P.2d 85, t h e Court
said:
       I1
        Indians resident in Montana, whether they be full
       blood or partial blood, allotted or unallotted,
       domiciled on the reservation or off of it, of one
       tribe or another, or whatever their status, are citi-
       zens of the State of Montana, They are entitled to
       the protection of our laws, * * *
       11
        The state cannot disenfranchise an Indian person
       nor can that Indian person disenfranchise the state
       simply by being an Indian person or by living within
       the external boundaries of an Indian reservation.
       Thus, our courts are open to Indian persons. They
       use the courts of this state for many things--divorces,
       contracts, torts, inheritance, and the entire spectrum
       of legal matters, Clearly, they are entitled to so
       do, See Bonnet v. Seekins, 126 Mont. 24, 243 P.2d 317."
       Kennerly was reversed by the United States Supreme Court,
400 U.S, 423, 91 S. Ct. 480, 27 L ed 2d 507, but it is important
to note that the United States Supreme Court action was based on
other grounds, Bonnet is still the law of this state.
       As Mr. Justice Angstman noted in Bonnet, Montzna is not
unique in holding that Indian citizens have the full use of their
state courts: Bem-Way-Bin-Ness v. Eshelby, 87 Minn. 108, 91 N,W.
291; Holden v. Lynn, 30 Okl, 663, 120 P, 246; Phillips v, Rey-
nolds, 79 Neb, 626, 113 N.W. 234; Martinez v, Martinez, 49 M O M ,
83, 157 P.2d 484; Red Hawk v. Joines, 129 Ore. 620, 278 P . 572;
Missouri Pac, Ry, Co, w. Cullers, 81 Tex. 382, 17 S.W. 19, 41 Am,
Jur.2~3,Indians, 520; 42 C.J.S. Indians, 58,
       The right of an individual Indian citizen to sue or be
sued in the courts of this land was recognized by the United States
Supreme Court recently in Poafpybitty v, Skelly Oil Co., 390 U.S.
365, 88 Sect, 982, 19 L ed 2d 1238, 1243, where it said:
       "Nor does the existence of the Government's
       power to sue affect the rights of the indivi-
       dual Indian. I A restricted Indian is not with-
       out capacity to sue or to be sued with respect to
       his affairs, including his restricted property
       * * * Both the Act of April 12, 1926 and the
       decision * * * in Heckman v. United States * * *
       recognize capacity in a restricted Indian to sue
       or defend actions in his own behalf subject only
       to the right of the Government to intervene."'
       Two United States Supreme Court cases, Worchester v.
Georgia, 31 U,S, ( Pet.) 515 (1832)
                  6                     and Williams v, Lee, 358
U.S, 217, 79 S. Ct. 269, 3 L ed 2d 251, 254, (1959), define the
power of Indian tribal governments and the authority of the Congress
of the United States as it concerns the jurisdiction question.
As we noted in Bonnet, this state and other states have long held
t h a t an Indian has t h e same r i g h t s a s a r e accorded any o t h e r
person t o invoke t h e j u r i s d i c t i o n of t h e s t a t e c o u r t s t o p r o t e c t
h i s r i g h t s i n matters n o t a f f e c t i n g t h e f e d e r a l government,
            The p r o p r i e t y of l e g a l a c t i o n s by Indians a g a i n s t non-
Indians i n t h e s t a t e c o u r t s has been recognized and approved by
t h e United S t a t e s Supreme Court i n Williams. There t h e c o u r t
speaking of t h e powers of s t a t e s on Indian r e s e r v a t i o n s l a i d
down t h e t e s t :
            " ~ s s e n t i a l l y ,absent governing Acts of Congress,
            t h e question has always been whether t h e s t a t e
            a c t i o n i n f r i n g e d on t h e r i g h t of r e s e r v a t i o n Indians
            t o make t h e i r own laws and be r u l e d by them."
            Using t h i s t e s t t o judge j u r i s d i c t i o n i n t h e i n s t a n t c a s e ,
w e f i r s t examine t h e two e s s e n t i a l elements s e t f o r t h by t h e t e s t :
            1.     Whether t h e r e i s a governing Act of Congress?
            2,     Does s t a t e a c t i o n i n f r i n g e on t h e r i g h t of t h e F o r t
Peck t r i b e t o make t h e i r own laws and be r u l e d by them?
            A s t o element No. 1, we n o t e t h a t t h e Montana Enabling Act
imposed t h e requirement of what i s normally r e f e r r e d t o a s a
"disclaimer" provision concerning t h e Indian population of t h e
state.       W adopted t h e d i s c l a i m e r with i d e n t i c a l language i n
              e
Qrdinance No, 1, Sec.2, C o n s t i t u t i o n of Montana.                    W have never
                                                                                e
before been required t o r u l e d i r e c t l y on t h i s p r o v i s i o n ' s impact
on c i v i l j u r i s d i c t i o n ,   Other s t a t e s have s i m i l a r d i s c l a i m e r pro-
v i s i o n s and have r u l e d on them,             W w i l l consider some of the c i t e d
                                                       e
cases.
            ~ o n t a n ' s Enabling Act reads i n p e r t i n e n t p a r t :
                        a
            "$4.     ***  And s a i d conventions s h a l l provide, by
            ordinances i r r e v o c a b l e without t h e consent of t h e
            United S t a t e s and t h e people of s a i d s t a t e s :           ***
            "second. That t h e people i n h a b i t i n g s a i d proposed
            s t a t e s do a g r e e and d e c l a r e t h a t they f o r e v e r d i s -
            claim a l l r i g h t and t i t l e t o t h e unappropriated pub-
            l i c lands l y i n g w i t h i n t h e boundaries t h e r e o f , and t o
            a l l lands l y i n g wi.thin s a i d l i m i t s owned o r h e l d by
            any Indian o r Indian t r i b e s ; and t h a t u n t i l t h e t i t l e
            t h e r e t o s h a l l have been extinguished by t h e United
            S t a t e s , t h e same s h a l l be and remain s u b j e c t t o t h e
            d i s p o s i t i o n of t h e United S t a t e s , and s a i d Indian
            lands s h a l l remain under t h e a b s o l u t e j u r i s d i c t i o n and
            c o n t r o l of t h e congress of t h e United S t a t e s            * * *."
          T h i s d i s c l a i m e r of a r i g h t and t i t l e t o I n d i a n l a n d s i s
a d i s c l a i m e r of a p r o p r i e t a r y i n t e r e s t t h e r e i n and c o n t r o l t h e r e o f ,
and n o t a d i s c l a i m e r of governmental c o n t r o l ,               Organized V i l l a g e
of Kake v. Egan, 369 U.S. 60, 82 S e c t . 562, 7 L ed 2d 573,583;
Paiz v. Hughes, 76 N.M,                 562, 417 P,2d 51; County o f Beltrami v.
County of Hennepin, 264 Minn. 406, 119 N,W.2d 25; S t a t e v. Daniel-
son, 149 Mont. 438, 427 P.2d 689; F o u r n i e r v. Roed, (N.D, 1968),
161 N,W,2d 458; Sangre De C r i s t o Dev,Corp,, Inc. v. C i t y of
Santa Fe, 84 N.M. 343, 503 P.2d 323,                 A s noted above, h e r e
p e t i t i o n e r does n o t seek t o a s s e r t any p r o p r i e t a r y a u t h o r i t y over
l a n d s o f t h e I n d i a n , b u t r a t h e r , governmental a u t h o r i t y .
           Mast western s t a t e s w i t h t h e e x c e p t i o n of South Dakota,
Smith v , Temple, 82 S,D, 650, 152 N.W.2d 547, seem t o h o l d t h a t
t h e d i s c l a i m e r p r o v i s i o n i s n o t a p p l i c a b l e where t h e i s s u e does
n o t concern I n d i a n l a n d s ; we b e l i e v e t h e c a s e s a r e p e r s u a s i v e and
w e so hold.
           Having s o h e l d , we now d e c i d e j u s t what i s t h e n a t u r e of
that s t a t e jurisdiction.               I n Williams and Organized V i l l a g e o f

-
Kake,     t h e United S t a t e s Supreme Court s t a t e d :
           "* *  * even on r e s e r v a t i o n s s t a t e laws may b e
           a p p l i e d t o I n d i a n s , u n l e s s such a p p l i c a t i a n would
           i n t e r f e r e w i t h r e s e r v a t i o n s e l f -government o r i m -
           p a i r a r i g h t g r a n t e d o r r e s e w e d by f e d e r a l law,"
           7 L ed 2d 583..
           W r e c o g n i z e t h a t P u b l i c Law 280 of t h e 1953 Congress
            e
(67 S t a t . 588) and t h e C i v i l Rights A c t of 1968 (82 S t a t , 78,
25 U,S.C.A.         $ 5 1321-1326) concerned j u r i s d i c t i o n a l problems on
I n d i a n r e s e r v a t i o n s , b u t w e concern o u r s e l v e s w i t h what e f f e c t ,
i f any, t h o s e a c t s have on p r e e x i s t i n g s t a t e j u r i s d i c t i o n .        In
Organized V i l l a g e o f Kake, a post-Public Law 280 c a s e , t h e c o u r t
made t h i s statement:
           "*   **'absolute' federal jurisdiction i s not
           invariably exclusive j u r i s d i c t i o n , "
           7 L ed 2d 579.
It would appear from t h i s s t a t e m e n t t h a t even a f t e r P u b l i c Law
280, s t a t e s had some j u r i s d i c t i o n .         S e v e r a l s t a t e s have considered
t h i s q u e s t i o n and found some p r e e x i s t i n g j u r i s d i c t i o n remained
. .

      a f t e r Public Law 280.           Ghahate v. Bureau of Revenue, 80 N.M. 98,
      451 P,2d 1002; Vermil.lion v , Spotted Elk, (N.D.                          19571, 85 N.W.2d
I n Montana, t h e s t a t e asstuned j u r i s d i c t i o n a f t e r Public
      Law 280 on only one r e s e r v a t i o n , Flathead.               It has n o t a c t e d con-
      cerning t h e o t h e r s i x Montana r e s e r v a t i o n s and i t still r e t a i n s
      j u r i s d i c t i o n over a r e z s of t h e law where t h e r e i s n e i t h e r a
      governing Act of Congress nor an infringement with r e s e r v a t i o n
      self-government.
                The 1938 Enactment of t h e Assiniboine-Sioux t r i b e s , which
      p r e e x i s t s by some years both Public Law 280 (1953) and t h e C i v i l
      Rights Act of 1968, i s n o t changed by those a c t s .                       The d i s t r i c t
      c o u r t ' s f i n d i n g t o t h e c o n t r a r y based on Kennerly, Deernose, and
      Blackwolf i s i n e r r o r ,
                Kennerly did n o t consider t h e j u r i s d i c t i o n remaining i n
      t h e s t a t e a f t e r f e d e r a l a c t i o n o r t r i b a l assumption of government,
      r a t h e r i t emphasized t h e procedural a s p e c t s f o r t r i b a l consent f o r
      jurisdiction.
                The guide l i n e s a r e s e t down i n Willi.ams and a s long a s
      t h e s t a t e does n o t v i o l a t e those guide l i n e s and does not attempt
      t o e x e r c i s e j u r i s d i c t i o n over a r e a s of t h e law where t h e r e i s
      e i t h e r a governing Act of Congress o r an infringement on r e s e r v a -
      t i o n self-government, i t may continue t o e x e r c i s e j u r i s d i c t i o n ,
                With t h e above i n mind, does t h e s t a t e of Montana have
      j u r i s d i c t i o n over divorce a c t i o n s brought by an Indian p l a i n t i f f
      a g a i n s t an Indian defendant, both r e s i d i n g on an Indian r e s e w a -
      tion?
                W cannot f i n d any Act of Congress o r t h e executive branch
                 e
      of t h e f e d e r a l government, nor a r e w e c i t e d any by amicus, s e t t i n g
      f o r t h who has j u r i s d i c t i o n over divorce on an Indian r e s e r v a t i o n .
      The Bureau of Indian A f f a i r s r e g u l a t i o n s provide law and o r d e r
      codes b u t leave t o t h e a u t h o r i t i e s of each t r i b e t o d e f i n e what
      c o n s t i t u t e s divorce,    25 C.F.R.,       5 11.28,        There a r e no f e d e r a l
      l i m i t a t i o n s on t h e s t a t e ' s j u r i s d i c t i o n over divorce,
. .        i
                                                                                         -.

                 A examination of t h e 1938 T r i b a l Enactment i n d i c a t e s
                  n
      t h e i n t e n t was t o do away with t r i b a l j u r i s d i c t i o n over marriages
      and divorces and t o r e l y on t h e laws of t h e s t a t e of Montana.
      W can f i n d no i n t e r f e r e n c e
       e                                             with r e s e r v a t i o n self-government by
      t h e s t a t e of Montana here.
                 A r t i c l e 111, Sec, 6 of t h e Montana C o n s t i t u t i o n provides:
                 Il
                   Courts of j u s t i c e s h a l l be open t o every person,
                 and a speedy remedy afforded f o r every i n j u r y of
                 person, property o r c h a r a c t e r ; and t h a t r i g h t and
                 j u s t i c e s h a l l be administered without s a l e , d e n i a l
                 o r delay. I f
                 Section 83-102, R.C.M.                1947, concerning j u r i s d i c t i o n ,
      provides :
                 "The sovereignty and j u r i s d i c t i o n of t h i s s t a t e
                 extend t o a l l places w i t h i n i t s boundaries, a s
                 e s t a b l i s h e d by t h e c o n s t i t u t i o n , excepting such
                 places a s a r e under t h e exclusive j u r i s d i c t i o n
                 of t h e United S t a t e s       **      *.It


                 Here, i t was s t i p u l a t e d and agreed, and t h e d i s t r i c t c o u r t
      found, t h a t p l a i n t i f f Mary I r o n Bear and h e r husband a r e r e s i d e n t
      c i t i z e n s of t h e s t a t e of Montana and had been f o r some years be-
      f o r e t h e f i l i n g of t h i s a c t i o n .   Applying t h e test of j u r i s d i c -
      t i o n set f o r t h i n Williams, we f i n d no exclusive c o n t r o l by t h e
      United S t a t e s government nor an i n t e r f e r e n c e with t r i b a l s e l f -
      government, t h e r e f o r e t h e d i s t r i c t c o u r t e r r e d i n denying access
      t o t h e s t a t e c o u r t i n seeking a divorce,
                 I n two r e c e n t c a s e s , Mescalero Apache Tribe v. Jones, No,
      71-738, decided March 27, 1973, 41 L.W. 4451, and McClanahan v.
      Arizona S t a t e Tax Commission, No. 71-834, decided March 27, 1973,
      41 L.W. 4457, t h e United S t a t e s Supreme Court considered: (1)
      t h e j u r i s d i c t i o n of a s t a t e t o impose taxes on a tribal-owned
      e n t e r p r i s e located o u t s i d e t h e l i m i t s of a r e s e r v a t i o n , Mescalero;
      and (2) t h e j u r i s d i c t i o n of a s t a t e t o impose a t a x on t h e income
      of a t r i b a l member r e s i d i n g on a r e s e r v a t i o n whose income i s
      wholly derived from r e s e r v a t i o n sources, McClanahan,
                 I n Mescalero, t h e Supreme Court held t h a t t h e s t a t e of
      New Mexico could impose a nondiscriminatory gross r e c e i p t s t a x on
      a tribal-owned e n t e r p r i s e located o u t s i d e t h e l i m i t s of a reserva-
      t i o n , b u t t h a t the s t a t e could n o t t a x personalty which has merged
with r e a l t y exempt under 25 U.S.C.                      465.      I n McClanahan, t h e
Supreme Court h e l d t h a t t h e s t a t e of Arizona has no j u r i s d i c t i o n
t o impose a t a x on t h e income of Navajo Indians r e s i d i n g on t h e
Navajo Reservation and whose income i s wholly derived from r e s e r -
v a t i o n sources.
          A s a preface t o i t s discussion of t h e a u t h o r i t y of t h e
s t a t e over t r i b a l e n t e r p r i s e s o u t s i d e r e s e r v a t i o n boundaries i n
Mescalero,        the court said:
          "At t h e o u t s e t , we r e j e c t - - a s d i d t h e s t a t e court--
          t h e broad a s s e r t i o n t h a t t h e Federal Government has
          exclusive j u r i s d i c t i o n over t h e Tribe f o r a l l purposes
          and t h a t t h e S t a t e i s t h e r e f o r e p r o h i b i t e d from en-
          f o r c i n g i t s revenue laws a g a i n s t any t r i b a l e n t e r p r i s e
          ' [wlhether t h e e n t e r p r i s e i s located on o r o f f t r i b a l
          land. 1 Generalizations on t h i s s u b j e c t have become




          mission of Arizona, a n t e ,                       Organized V i l l a g e of
          Kake v. Egan, 369 U.S. 6 0 7 L 7 3 (1960). The upshot
          has been t h e repeated statements of t h i s Court t o t h e
          e f f e c t t h a t even an r e s e r v a t i o n s s t a t e laws may be
          applied u n l e s s such a p p l i c a t i o n would i n t e r f e r e with
          r e s e r v a t i o n self-government o r would impair a r i g h t
            ranted o r reserved b f e d e r a l law, Organized V i l l a g e
          f f Kake, supra, a t 7 5 3 Will. v. Lee, 358 U.S. 217 (19
          N w York ex r e l . Ray v. Martin, 326 U,S, 496, 499 (1946)
            e
          Draper v , United S t a t e s , 164 U.S, 240 (1896). Even s o ,
          i n t h e s p e c i a l a r e a of s t a t e t a x a t i o n , absent c e s s i o n
          of j u r i s d i c t i o n o r o t h e r f e d e r a l s t a t u t e s p e r m i t t i n g i t ,
          t h e r e has been no s a t i s f a c t o r y a u t h o r i t y f o r taxing
          Indian r e s e r v a t i o n lands o r Indian income from a c t i v i t i e
          c a r r i e d on w i t h i n t h e boundaries of t h e r e s e r v a t i o n , and
          McClanahan v. S t a t e Tax Commission of Arizona, a n t e-9
          l a y s t o rest any doubt i n t h i s r e s p e c t by holding t h a t
          such t a x a t i o n i s n o t permi-ssible absent congressional
          consent     ."       41 L,W, a t 4452, (Emphasis s u p p l i e d ) ,
          The c o u r t t h u s , i n Mescalero, r e i t e r a t e d t h e proposition
t h a t t h e t e s t a s t o t h e a p p l i c a t i o n of s t a t e laws on r e s e r v a t i o n s
i s whether: (1) such a p p l i c a t i o n would i n t e r f e r e with r e s e r v a t i o n
self-government, o r (2) whether such a p ~ l ~ c a t i a n
                                                        would impair a
r i g h t preempted by f e d e r a l law.             The s t a t e thus has r e s i d u a l j u r -
i s d i c t i o n i n a r e a s where t h e f e d e r a l l a w has not preempted s t a t e
a c t i v i t y and the t r i b e s have determined n o t t o e x e r c i s e j u r i s d i c -
tion,
            In McClanahan t h e c o u r t i n d i c a t e d t h a t t h e t e s t f o r de-
termining j u r i s d i c t i o n i s now whether t h e f e d e r a l t r e a t i e s o r
s c a t u t e s have preempted s t a t e j u r i s d i c t i o n u s i n g I n d i a n s o v e r e i g n t y
as a "backdrop a g a i n s t which t h e a p p l i c a b l e t r e a t i e s and f e d e r a l
s t a t u t e s must be read."            The c o u r t i n McClanahan determined t h a t
based on t h e r e l e v a n t t r e a t i e s between t h e Navajos and t h e f e d e r a l
government and f e d e r a l s t a t u t e s applying i n t e r a l i a t o t h e Navajos,
t h e s t a t e of Arizona h a s no j u r i s d i c t i o n t o impose a t a x on t h e
income o f Navajo I n d i a n s r e s i d i n g on t h e Navaja r e s e r v a t i o n and
r e c e i v i n g income d e r i v e d whozly from r e s e r v a t i o n sources.
           Based on t h e h o l d i n g i n McClanahan, t h a t t h e determination
of j u r i s d i c t i o n i s made by examining f e d e r a l s t a t u e s f o r pre-
emption and f e d e r a l t r e a t i e s and s t a t u t e s f o r t h e s o v e r e i g n t y of
t h e t r i b e , t h e r e s i d u a l j u r i s d i c t i o n of t h e s t a t e over d i v o r c e s
on t h e F o r t Peck I n d i a n Reservation remains v a l i d .
           There i s no f e d e r a l l e g i s l a t i o n concerning t h e power t o
g r a n t o r deny d i v o r c e s i n T r i b a l Court.            Unlike t h e power t o t a x ,
which i s i n h e r e n t i n s o v e r e i g n t y , t h e power t o t e r m i n a t e a mar-
r i a g e c o n t r a c t i s n o t one which w i l l i n t e r f e r e w i t h t r i b a l sover-
eignty.        Because t h e power t o g r a n t a d i v o r c e h a s n o t been pre-
empted by t h e f e d e r a l government and does n o t i n t e r f e r e w i t h
r e s e r v a t i o n self-government ( e s p e c i a l l y s i n c e t h e power g r a n t e d t o
t h e s t a t e i s merely r e s i d u a l ) t h e r e i s j u r i s d i c t i o n and t h e
d i s t r i c t court i s required t o exercise t h a t jurisdiction.
           Before a d i s t r i c t c o u r t can assume j u r i s d i c t i o n i n any
m a t t e r submitted t o i t , i t must f i n d s u b j e c t m a t t e r j u r i s d i c t i o n
by determining:              (1) whether t h e f e d e r a l t r e a t i e s and s t a t u t e s
a p p l i c a b l e have preempted s t e t e j u r i s d i c t i o n ; (2) whether t h e
e x e r c i s e of s t a t e j u r i s d i c t i o n would i n t e r f e r e w i t h r e s e r v a t i o n
self-government; and ( 3 ) whether t h e T r i b a l Court i s c u r r e n t l y
e x e r c i s i n g j u r i s d i c t i o n o r h a s e x e r c i s e d j u r i s d i c t i o n i n such
a manner a s t o preempt s t a t e j u r i s d i c t i o n .
       This Court by this opinion has determined the district
court has jurisdiction and petitioner's prayer for relief is
granted,   The trial court is directed to assume jurisdiction
and determine the merits of the divorce action.
Mr. Justice Frank I. Haswell specially concurring:
          I concur in the result, but in my view the rationale
of the majority opinion is flawed.   In my opinion this will
lead to no end of difficulties in future Indian jurisdictional
cases that may come before this Court.
         The majority opinion is predicated on the jurisdictional
test set forth in Williams v. Lee, 358 U.S. 217, 79 S. Ct. 269,
3 L ed 2d 251, i.e. whether state action infringes on the right
of reservation Indians to make their own laws and be ruled by
them.   The Williams test was subsequently applied in Organized
Village of Kake v. Egan, 369 U.S. 60, 82 S. Ct. 562, 7 L ed 2d
573.    In one of the latest cases discussing the Williams test,
the U.S. Supreme Court pointed out that this test was useful
in situations involving the rights of Indians and non-Indians
where both the Tribe and the state could fairly claim jurisdi-
tion.   McClanahan v. Arizona State Tax Commission, No. 71-834,
decided March 27, 1973, 41 L.W. 4457.
         In McClanahan the court said:
         "It must be remembered that cases applying the
         Williams test have dealt principally with
         situations involvinq non-Indians. See also
         Organized Village of Kake v. Egan, 369 U.S. 60,
         75-76 (1962). In these situations, both the
         Tribe and the State could fairly claim an
         interest in asserting their respective juris-
         dictions. The ~illiams  test was designed to
         resolve this conflict by providing that the
         State could protect its-interest up to the
         point where tribal self-government would be
         affected."
         In the instant case, the situation is entirely different,
This case involves the respective rights of two reservation
Indians in a divorce case in a mutually acceptable forum with no
assertion of antagonistic jurisdictional interests between the
tribe, the state, the two Indians, or the federal government.
The Williams test simply has no application to this situation
and its continued indiscriminate application to all Indian juris-
dictional questions in this Court is a mistake.   Continued ad-
herence to the Williams test has previously resulted in rever-
sals in the judgments of this Court.    See Kennerly v. District
Court, 400 U.S. 423, 91 S. Ct. 480, 27 L ed 2d 507.
         The controlling consideration in this case, in my
opinion, is whether the federal government has preempted the
field of divorce leaving the tribal government powerless in this
area.    See McClanahan, pages 8-11 for rationale.   Having been
cited no relevant treaties or statutes of preemption and having
found none, I conclude that residual power and jurisdiction in
divorce cases remains in the tribe which ceded such residual
jurisdiction to state courts in 1938.    For Montana to deny two
reservation Indians the use of its state courts in a dkvorce
case under such circumstances would amount to a denial of equal
protection of the laws to our Indian citizens.
          I concur in the result of the majority on the foregoing
basis.



                                       Associate Justice